DAVIS, Judge.
A.W.P., Sr., challenges the circuit court’s order granting the Department of Children and Families’ motion for long-term non-relative placement of his son, A.W.P., Jr., termination of active protective supervision, and approval of case plan. A.W.P., Sr ., particularly challenges the portion of the order that prevents him from having any visitation or telephone contact with A.W.P., Jr.
The Department correctly concedes that A.W.P., Sr.’s rights were violated by the trial court’s failure to inform him of his right to counsel at each stage of the proceedings. § 39.013(9)(a), Fla. Stat. (1997); In re Interest of D.M., 750 So.2d 128 (Fla. 2d DCA 2000); In re Interest of S.N.D., 605 So.2d 1340 (Fla. 2d DCA 1992). Furthermore, the Department correctly concedes that A.W.P., Sr., did not waive his right, pursuant to Florida Rule of Juvenile Procedure 8.320(b)(2), to have counsel present at the hearings during which the court terminated protective services, changed the goal to long-term non-relative placement, and ordered that A.W.P., Sr., would have no visitation or telephone contact with his son.
Accordingly, we reverse and remand for a new hearing on the Department’s motion.
NORTHCUTT, A.C.J., and CAMPBELL, MONTEREY, (Senior) J., concur.